DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 12-15, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over WIETFELDT (USPGPub No. US 20130329639 A1) in view of  Goel (USPGPub No. 2017/0134945)

In regard(s) to claim 1,  WIETFELDT (USPGPub No. US 20130329639 A1)  discloses a device, comprising: one or more processors to (“[0084] FIG. 12 is a diagram illustrating an example of a hardware implementation for an apparatus 1200 employing a dynamic operator selection system 1214…may be implemented with a bus…The bus…links various circuits including one or more processors…”): 
determine one or more of a signal strength or signal quality for each of a plurality of networks for connection (“[0058]…the dynamic network operator selection is based on network conditions, such as end-to-end quality of service, local interference, local link congestion, internet connectivity…”); 
allocate a respective virtual user equipment (VUEs) (“virtual SIMs”) to two or more of the identified plurality of networks  based on the one or more of the signal strength or signal quality(“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile device. Each SIM provides authentication/access to a single network operator, and multiple SIMs will therefore enable multiple network operator accesses…. [0058] In some aspects, the dynamic network operator selection is based on network conditions, such as end-to-end quality of service, local interference, local link congestion, internet connectivity and other network related conditions. The network may be a wireless network to one or more base stations, core of the operator or carrier and/or the internet.The dynamic selection in this case may be based on whether policy associated with the UE or network allows for such a selection. The other network condition is local interference and congestion. In this case, if one network operator provides a better network, in terms of local interference and congestion, than a different network operator, then the UE may dynamically select the better network operator”); and 
connect with each of the two or more networks using a respective VUE from the allocated VUEs (“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile ).
WIETFELDT differs from claim 1, in that WIETFELDT is silent on wherein each of the VUEs independently supports at least a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks. Despite these differences similar features have been seen in other prior art involving use of VUE(s)/VSIMs. Goel (USPGPub No. 2017/0134945) teaches a UE comprising a plurality of VSIMS, where each of the VSIMS comprising a PHY and MAC protocol stack (Refer to [Abstract] and the recited, “Virtual SIM” and the [Fig. 3] which illustrates the independent protocol stack(s) comprising PHY and MAC protocols for each of the virtual SIMs).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the virtual SIM feature of WIETFELDT to arrive at wherein each of the VUEs independently supports at least a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks, as similarly seen in Goel in order to provide a benefit of a reliable implementation of the VSIM feature taught by WIETFELDT.

In regards to claim(s) 13 and 18, WIETFELDT (USPGPub No. US 20130329639 A1) discloses a computer-readable medium storing one or more instructions that, when executed by one or more processors, cause the one or more processors to (“[0090] The steps of a method or algorithm described in connection with the disclosure herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM 
determine one or more of a signal strength or signal quality for each of a plurality of networks available for connection to a device (“[0058]…the dynamic network operator selection is based on network conditions, such as end-to-end quality of service, local interference, local link congestion, internet connectivity…”); 
allocate respective virtual user equipment (VUEs), from a pool of available VUEs (i.e. virtual SIMs) associated with the device, to two or more of the identified networks based on the one or more of the signal strength or signal quality (“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile device. Each SIM provides authentication/access to a single network operator, and multiple SIMs will therefore enable multiple network operator accesses. The authentication may be based on one or more physical SIMs and/or virtual SIMs. One or more authenticated network operators, e.g., wireless/mobile network operators or carriers, and their RATs may be dynamically selected. For example, the network operator may be specified or selected in conjunction with one or more RATs. This feature allows for a granular selection of one or more RATs for a given network operator.” ); and 
connect with each of the two or more networks using a respective VUE from the allocated VUEs (“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile device. Each SIM provides authentication/access to a single network operator, and multiple SIMs will therefore enable multiple network operator accesses….).
wherein each of the VUEs independently supports at least a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the virtual SIM feature of WIETFELDT to arrive at wherein each of the VUEs independently supports at least a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks, as similarly seen in Goel in order to provide a benefit of a reliable implementation of the VSIM feature taught by WIETFELDT.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the virtual SIM feature of WIETFELDT to arrive at wherein each of the VUEs independently supports at least a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks, as similarly seen in Goel in order to provide a benefit of a reliable implementation of the VSIM feature taught by WIETFELDT.




In regards to claim(s) 2,  WIETFELDT (USPGPub No. US 20130329639 A1) discloses the device of claim 1, wherein the two or more networks comprise different types of networks (“[0060] In one aspect of the disclosure, a launched application may be mapped to one or more radio access technologies (RATs)/network operators. A wireless communication device or UE 

In regards to claim 3, WIETFELDT discloses the device of claim 2, wherein the different types of networks comprise two or more of cellular networks, a wireless data network, an ad-hoc network, a mesh network, a machine-to-machine network, different service provider networks, or a vehicle-to-vehicle network(“[0060] In one aspect of the disclosure, a launched application may be mapped to one or more radio access technologies (RATs)/network operators. A wireless communication device or UE may include a number of RATs to support communication with different wireless networks. For example, the radio technologies may include a wide area network (e.g., third generation partnership project (3GPP) long-term evolution (LTE) or 1 x radio transmission technology (1 x)) wireless local area network (WLAN), Bluetooth, and/or the like.”). 	In regards to claim 4, WIETFELDT discloses the device of claim 1, wherein the two or more networks are operated by two or more different service providers ([0066-0067] where the first and second network operators correspond to the different service providers).

In regards to claim 14, WIETFELDT discloses the computer-readable medium of claim 13, wherein the two or more networks comprise different types of networks, and wherein the different types of networks comprise two or more of cellular networks, a wireless data network, an ad-hoc network, a mesh network, a machine-to-machine network, different service provider networks, or a vehicle-to-vehicle network (“[0060] In one aspect of the disclosure, a launched application may be mapped to one or more radio access technologies (RATs)/network operators. A wireless communication device or UE may include a number of RATs to support communication with different wireless networks. For example, the radio technologies may include a wide area network (e.g., third generation partnership project (3GPP) long-term evolution (LTE) or 1 x radio transmission technology (1 x)) wireless local area network (WLAN), Bluetooth, and/or the like.”).
In regards to claim 15,  WIETFELDT discloses the computer-readable medium of claim 13, wherein the two or more networks are operated by two or more different service providers  ([0066-0067] where the first and second network operators correspond to the different service providers).
In regards to claim 12, WIETFELDT discloses the device of claim 1, wherein when the one or more processors allocate the VUEs, the one or more processors select the VUEs from a pool of available VUEs, and wherein each of the VUEs include information associated with an owner of the device (“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile device. Each SIM provides authentication/access to a single network operator, and multiple SIMs will therefore enable multiple network operator accesses. The authentication may be based on one .


Claim(s) 6, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIETFELDT (USPGPub No. US 20130329639 A1) in view of  Goel (USPGPub No. 2017/0134945)
 in view of Bouanen (USPGPub No. 2016/0112335)

In regards to claim 6, WIETFELDT is silent on the device of claim 1, wherein the one or more processors are further to: identify network characteristics for the connections with the plurality of networks; identify data flows; and assign the identified data flows to respective VUEs based on the identified network characteristics.
	Despite these differences similar features have been seen in other prior art involving the management of multiple networks. Bouanen for example in the [Abstract] discloses where network characteristics  ([Abstract]  i.e. load status of the slices) are identified for a plurality of networks ([Abstract]  i.e. networks such as slices), where data flows  ([Abstract]  i.e. packet flows) are identified, and where the identified data flows are assigned to the respective networks ([Abstract]  i.e. slices)  based on the identified network characteristics ([Abstract] i.e. load status of each of the slices.), in order to provide a benefit of dynamic adaptation of network resources ([Par. 7])
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the network management feature of WIETFELDT to include a feature for the device to : wherein the one or more processors are further to: identify network characteristics for the connections with the plurality of networks; identify data flows; and assign the identified data flows to respective VUEs based on the identified network characteristics, in order to provide a benefit of dynamic adaptation of network resources.

In regards to claim 17, WIETFELDT is silent on the computer-readable medium of claim 13, wherein the one or more instructions further cause the one or more processors to: identify network characteristics for the connections with the plurality of networks; identify data flows; and assign the identified data flows to the respective VUEs based on the identified network characteristics.
Despite these differences similar features have been seen in other prior art involving the management of multiple networks. Bouanen for example in the [Abstract] discloses where network characteristics  ([Abstract]  i.e. load status of the slices) are identified for a plurality of networks ([Abstract]  i.e. networks such as slices), where data flows  ([Abstract]  i.e. packet flows) are identified, and where the identified data flows are assigned to the respective networks ([Abstract]  i.e. slices)  based on the identified network characteristics ([Abstract] i.e. load status of each of the slices.), in order to provide a benefit of dynamic adaptation of network resources ([Par. 7])
wherein the one or more processors are further to: identify network characteristics for the connections with the plurality of networks; identify data flows; and assign the identified data flows to respective VUEs based on the identified network characteristics, in order to provide a benefit of dynamic adaptation of network resources.


In regards to claim 20, WIETFELDT is silent on the method of claim 18, further comprising: identifying network characteristics for the connections with the plurality of networks; identifying data flows; and assigning the identified data flows to respective VUEs based on the identified network characteristics.
 	Despite these differences similar features have been seen in other prior art involving the management of multiple networks. Bouanen for example in the [Abstract] discloses where network characteristics  ([Abstract]  i.e. load status of the slices) are identified for a plurality of networks ([Abstract]  i.e. networks such as slices), where data flows  ([Abstract]  i.e. packet flows) are identified, and where the identified data flows are assigned to the respective networks ([Abstract]  i.e. slices)  based on the identified network characteristics ([Abstract] i.e. load status of each of the slices.), in order to provide a benefit of dynamic adaptation of network resources ([Par. 7])
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the network management feature of WIETFELDT to include a feature for wherein the one or more processors are further to: identify network characteristics for the connections with the plurality of networks; identify data flows; and assign the identified data flows to respective VUEs based on the identified network characteristics, in order to provide a benefit of dynamic adaptation of network resources.


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIETFELDT (USPGPub No. US 20130329639 A1) in view of  Goel (USPGPub No. 2017/0134945)
 in view of Bouanen (USPGPub No. 2016/0112335) in view of Lialiamou (USPGPub No. 2006/0050711).

 	In regards to claim 7, WIETFELDT is silent on the device of claim 6, wherein the data flows are identified based on source and/or destination. Despite these differences similar features have been seen in other prior art involving flows. Other prior art of record such as, Lialiamou (USPGPub No. 2006/0050711) in [Par. 64], discloses a feature to identify data flows, (i.e. separating flows), based on source (i.e. source IP address) and/or (i.e. destination IP address) information. 											Thus based upon the teachings of Lialiamou it would have been have obvious to a person of ordinary skill in the art at the time of filing to further modify the identified data flows suggested by the combined teachings of WIETFELDT in view of Bouanen (USPGPub No. 2016/0112335)  adopt a feature wherein the data flows are identified based on source and/or 

 	In regards to claim 9, WIETFELDT is silent on the device of claim 6, wherein the data flows are identified based on application layer or transport layer information provided in data to be transmitted.
Despite these differences similar features have been seen in other prior art involving flows. Other prior art of record such as, Lialiamou (USPGPub No. 2006/0050711) in [Par. 64], discloses a feature to identify data flows (i.e. separating flows), based on transport layer information (i.e. transport layer fields) 
 	Thus based upon the teachings of Lialiamou it would have been have obvious to a person of ordinary skill in the art at the time of filing to further modify the identified data flows suggested by the combined teachings of WIETFELDT in view of Bouanen (USPGPub No. 2016/0112335)  adopt a feature wherein the data flows are identified based on application layer or transport layer information provided in data to be transmitted, based upon market pressure to keep up with features found in other prior art methods seen for data flows.


Allowable Subject Matter
5, 8, 10, 11, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476